EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent Claims 1, 15, & 24 are allowable over the prior art of record. The restriction requirements among the different sets of Species A-B, Species I-II, & Species 1-8, as set forth in the Office action mailed on 05/19/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 05/19/2022 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Drawings
The Examiner has reviewed and hereby approves Applicant’s Drawings filed 12/09/2020.

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Jimmy Y. Kwun authorized this amendment in an email correspondence sent 08/12/2022:
The application has been amended as follows: 
Amend the Title of the Specification as follows:
DISPLAY DEVICE HAVING TRANSMISSIVE AREA INCLUDING TRANSMISSIVE HOLE FILLED WITH ENCAPSULATION LAYER

Amend the Claims as follows:
1.            (Currently Amended) A display device comprising:
a first substrate comprising a pixel area and a transmissive area;
a thin-film transistor on the first substrate;
a planarization layer on the thin-film transistor;
a first light emitting electrode on the planarization layer;
a bank covering a part of the first light emitting electrode;
a light emitting layer on the first light emitting electrode; and
a second light emitting electrode on the light emitting layer and the bank,
wherein the transmissive area comprises a transmissive hole penetrating the bank and the planarization layer, 
wherein the display device further comprises:
an encapsulation layer comprising at least a first inorganic layer on the second light emitting electrode;
a first buffer layer on the first substrate;
a second substrate on the first buffer layer; and
a second buffer layer on the second substrate, and
wherein the transmissive hole further penetrates the second substrate and the second buffer layer, and the second buffer layer protrudes further in a direction than the second substrate at the transmissive area.

2.            (Currently Amended)       The display device of claim 1, wherein the encapsulation layer further comprises an organic layer on the first inorganic layer, and a second inorganic layer on the organic layer, and
wherein the organic layer fills the transmissive hole.

6.            (Currently Amended) The display device of claim 5, 



wherein the active layer of the thin-film transistor is on the second buffer layer.

9.            (Cancelled).

10.         (Currently Amended) The display device of claim 7, wherein the first inorganic layer contacts the second substrate at the transmissive area.

11.         (Cancelled).

12.         (Currently Amended)       The display device of claim 7, wherein the first inorganic layer contacts the first buffer layer at the transmissive area.

13.         (Currently Amended)       The display device of claim 7, wherein the second buffer layer protrudes further in a direction in which the first substrate extends than the second substrate at the transmissive area.

15.         (Currently Amended)       A display device comprising: 
a pixel area comprising a plurality of subpixels for displaying an image; and 
a transmissive area adjacent to the pixel area,
wherein:
the pixel area comprises a first substrate, a thin-film transistor on the first substrate, a light emitting element on the thin-film transistor and configured to emit light, and an encapsulation layer on the light emitting element; 
the transmissive area comprises the first substrate and the encapsulation layer; 
the encapsulation layer comprises a first inorganic layer, an organic layer on the first inorganic layer, and a second inorganic layer on the organic layer; and 
a maximum thickness of the organic layer at the pixel area is smaller than a maximum thickness of the organic layer at the transmissive area, 
wherein the display device further comprises:
a first buffer layer on the first substrate;
a second substrate on the first buffer layer; and
a second buffer layer on the second substrate, and
wherein the transmissive area comprises a transmissive hole penetrating at least the second substrate and the second buffer layer, and the second buffer layer protrudes further in a direction than the second substrate at the transmissive area.

18.         (Currently Amended)       The display device of claim 16, wherein 


the second buffer layer is between the second substrate and the active layer of the thin-film transistor at the pixel area.

19.         (Currently Amended)       The display device of claim 18, wherein

the first inorganic layer contacts the second buffer layer at the transmissive area.

20.         (Cancelled).

21.         (Currently Amended)       The display device of claim 18, wherein

the first inorganic layer contacts the first buffer layer at the transmissive area.

22.         (Currently Amended)       The display device of claim 21, wherein the direction in which the second buffer layer protrudes at the transmissive area is a direction in which the first substrate extends


24.         (Currently Amended)       A display device comprising:
a display panel comprising a pixel area comprising a plurality of subpixels for displaying an image, and a transmissive area surrounded by the pixel area; and
an optical device overlapping with the transmissive area of the display panel in a thickness direction of the display panel,
wherein the display panel comprises:
a first substrate;
a thin-film transistor on the first substrate;
a planarization layer on the thin-film transistor;
a first light emitting electrode on the planarization layer;
a bank covering a part of the first light emitting electrode;
a light emitting layer on the first light emitting electrode; [[and]]
a second light emitting electrode on the light emitting layer and the bank;
an encapsulation layer comprising at least a first inorganic layer on the second light emitting electrode;
a first buffer layer on the first substrate;
a second substrate on the first buffer layer; and
a second buffer layer on the second substrate,
wherein the transmissive area comprises a transmissive hole penetrating the bank, [[and]] the planarization layer, the second substrate, and the second buffer layer, and
wherein the second buffer layer protrudes further in a direction than the second substrate at the transmissive area.


Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See PTO-892 Notice of References Cited attached.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 & 21-24 are allowed because the closest prior art of record (see attached PTO-892) neither anticipates nor renders obvious the limitations of independent Claims 1, 15, & 24, each similarly including a display device comprising, inter alia: 
a first buffer layer on the first substrate;
a second substrate on the first buffer layer; and
a second buffer layer on the second substrate, and
wherein the second buffer layer protrudes further in a direction than the second substrate at the transmissive area,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892